DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Double Patenting

2.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.  	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,880,665 B2  (hereafter the “665 patent”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Claims 1-18 of the instant application is broader version of the same invention in obvious wording variations of claims 1-18 of the ‘665 patent.  For example, Claim 1 of instant application recites the type of audio whereas Claim 1 of the patent recites the 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Below is a chart showing the differences (in bold) and similarities between Claims 1-18 instant application and claims 1-18 of US Patent 10,880,665.

17123755
10880665
1. A method, comprising: in an audio headset that receives a plurality of surround sound channels: determining, via audio processing circuitry, a type of audio carried by said surround sound channels; and processing, in said audio processing circuitry, said surround sound channels to generate stereo signals carrying one or more virtual surround channels, wherein said processing comprises controlling,  type of audio carried by said surround sound channels, a simulated acoustic environment of the virtual surround channels.  


2. The method of claim 1, wherein: said determining said type of audio comprises distinguishing between game audio, music audio, and movie audio.





3. The method of claim 2, comprising: when said type of audio is game audio, automatically selecting, by said audio processing circuitry, a first simulated acoustic environment; 

type of audio is music audio, automatically selecting, by said audio processing circuitry, a second simulated acoustic environment; and 


when said type of audio is movie audio, automatically selecting, by said audio processing circuitry, a third simulated acoustic environment.  

4. The method of claim 2, wherein: when said type of said audio carried by said surround sound channels is music audio, said processing said surround sound channels to generate said stereo signals comprises attenuating, by said audio processing circuitry, side audio channels and rear audio channels of said plurality of surround sound channels.  

type of audio comprises determining, by said audio processing circuitry, a scenario taking place in a game generating game audio carried in said surround sound channels.

6. The method of claim 1, wherein said determining said type of audio comprises determining, by said audio processing circuitry, a viewpoint being used in a game generating game audio carried in said surround sound channels.

7. The method of claim 1, wherein: said controlling said simulated acoustic environment comprises selecting, by said audio processing circuitry, between a first simulated acoustic environment and a second simulated acoustic environment; for said first 

8. The method of claim 7, wherein said one of said virtual surround channels is a center channel.

9. The method of claim 1, wherein said determining said type of audio comprises: detecting a particular sound within said surround sound channels; and searching a data structure for a 

10. A system, comprising: an audio headset comprising audio processing circuitry, wherein said audio processing circuitry is operable to: receive a plurality of rendered surround sound channels; determine a type of audio carried by said surround sound channels; and process said surround sound channels to generate stereo signals carrying one or more virtual surround channels, wherein said processing of said surround sound channels comprises control, based on said type of audio carried by said surround sound channels, of a simulated acoustic environment of the virtual surround channels.

11. The system of claim 10, wherein: said determination of said type of audio 






12. The system of claim 11, wherein said audio processing circuitry is operable to: 
when said type of audio is game audio, automatically select a first simulated acoustic environment; 

when said type of audio is music audio, automatically select a second simulated acoustic environment; and 

when said type of audio is movie audio, automatically select a third simulated acoustic environment


13. The system of claim 11, wherein: when said type of audio carried by said surround sound channels is music audio, said processing of said surround sound channels to generate said stereo signals comprises an attenuation of side audio channels and rear audio channels of said plurality of surround sound channels.


14. The system of claim 10, wherein said determination of said type of audio comprises a determination, by said audio processing circuitry, of a scenario taking place in a game generating game audio carried in said surround sound channels


type of audio comprises a determination, by said audio processing circuitry, of a viewpoint being used in a game generating game audio carried in said surround sound channels.


16. The system of claim 10, wherein: said control of said simulated acoustic environment comprises selection, by said audio processing circuitry, between a first simulated acoustic environment and a second simulated acoustic environment; for said first simulated acoustic environment, said processing of said surround sound channels is such that a listener would perceive a source of one of said virtual surround channels as being closer, relative to said second simulated acoustic environment; and for said 


17. The system of claim 16, wherein said one of said virtual surround channels is a center channel.

18. The system of claim 10, wherein said determination of said type of audio comprises: detection of a particular sound within said surround sound channels; and a search of a data structure for a record corresponding to said particular sound.


context and/or content of said surround sound channels; and processing, in said audio processing circuitry, said surround sound channels to generate a pair of stereo signals carrying one or more virtual surround channels, wherein said processing comprises controlling, context and/or said content of said surround sound channels, a simulated acoustic environment of the virtual surround channels.  

2. The method of claim 1, wherein: said determining said context of said surround sound channels comprises determining a type of audio carried by said surround sound channels, wherein said determining said type of audio comprises distinguishing between game audio, music audio, and movie audio.

3. The method of claim 2, comprising: when said audio carried by said surround sound channels is game audio, automatically selecting, by said audio processing circuitry, a first simulated acoustic environment; 
carried by said surround sound channels is music audio, automatically selecting, by said audio processing circuitry, a second simulated acoustic environment; and  
28Attorney Docket No. 27519US04 when said audio carried by said surround sound channels is movie audio, automatically selecting, by said audio processing circuitry, a third simulated acoustic environment.  

4. The method of claim 2, wherein: when said type of said audio carried by said surround sound channels is music audio, said processing said surround sound channels to generate said pair of stereo signals comprises attenuating, by said audio processing circuitry, side audio channels and rear audio channels of said plurality of surround sound channels.  

context of said surround sound channels comprises determining, by said audio processing circuitry, a scenario taking place in a game generating game audio carried in said surround sound channels.

6. The method of claim 1, wherein said determining said context of said surround sound channels comprises determining, by said audio processing circuitry, a viewpoint being used in a game generating game audio carried in said surround sound channels.

7. The method of claim 1, wherein: said controlling said simulated acoustic environment comprises selecting, by said audio processing circuitry, between a first simulated acoustic environment and a second simulated acoustic environment; for said first 

8. The method of claim 7, wherein said one of said virtual surround channels is a center channel.

9. The method of claim 1, wherein said determining said content comprises: detecting a particular sound within said surround sound channels; and searching a data structure for a record corresponding to said particular sound.



10. A system, comprising: an audio headset comprising audio processing circuitry, wherein said audio processing circuitry is operable to: receive a plurality of rendered surround sound channels; determine context and/or content of said surround sound channels; and process said surround sound channels to generate stereo signals carrying one or more virtual surround channels, wherein said processing of said surround sound channels comprises control, based on said context and/or said content of said surround sound channels, of a simulated acoustic environment of the virtual surround channels.

11. The system of claim 10, wherein: said determination of said context of said surround sound channels comprises a determination of a type of audio carried by said surround sound channels, wherein a determination of said type of audio comprises a distinguishing between game audio, music audio, and movie audio.

12. The system of claim 11, wherein said audio processing circuitry is operable to: 
when said audio carried by said surround sound channels is game audio, automatically select a first simulated acoustic environment; 
when said audio carried by said surround sound channels is music audio, automatically select a second simulated acoustic environment; and when said audio carried by said surround sound channels is movie 

13. The system of claim 11, wherein: when said type of said audio carried by said surround sound channels is music audio, said processing of said surround sound channels to generate said pair of stereo signals comprises an attenuation of side audio channels and rear audio channels of said plurality of surround sound channels.

14. The system of claim 10, wherein said determination of said context of said surround sound channels comprises a determination, by said audio processing circuitry, of a scenario taking place in a game generating game audio carried in said surround sound channels.

context of said surround sound channels comprises a determination, by said audio processing circuitry, of a viewpoint being used in a game generating game audio carried in said surround sound channels.

16. The system of claim 10, wherein: said control of said simulated acoustic environment comprises selection, by said audio processing circuitry, between a first simulated acoustic environment and a second simulated acoustic environment; for said first simulated acoustic environment, said processing of said surround sound channels is such that a listener would perceive a source of one of said virtual surround channels as being closer, relative to said second simulated acoustic environment; and for said 


17. The system of claim 16, wherein said one of said virtual surround channels is a center channel.

18. The system of claim 10, wherein said determination of said content comprises: detection of a particular sound within said surround sound channels; and a search of a data structure for a record corresponding to said particular sound.




  	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,652,682 B2  (hereafter the “682 patent”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Claims 1-18 of the instant application is broader version of the same invention in obvious wording variations of claims 1-18 of the ‘682 patent.  For example, Claim 1 of instant application recites the type of audio whereas Claim 1 of the patent recites the content of audio.  When the contents of two audios are different it can be broadly considered that the types of the two audios are different.

It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Below is a chart showing the differences (in bold) and similarities between Claims 1-18 instant application and claims 1-18 of US Patent 10,652,682.

17123755
10,652,682
1. A method, comprising: in an audio headset that receives a plurality of surround sound channels: determining, a type of audio carried by said surround sound channels; and processing, in said audio processing circuitry, said surround sound channels to generate stereo signals carrying one or more virtual surround channels, wherein said processing comprises controlling, based on said type of audio carried by said surround sound channels, a simulated acoustic environment of the virtual surround channels.  

2. The method of claim 1, wherein: said determining said type of audio comprises distinguishing between game audio, music audio, and movie audio.





type of audio is game audio, automatically selecting, by said audio processing circuitry, a first simulated acoustic environment; 

when said type of audio is music audio, automatically selecting, by said audio processing circuitry, a second simulated acoustic environment; and 

when said type of audio is movie audio, automatically selecting, by said audio processing circuitry, a third simulated acoustic environment.  


4. The method of claim 2, wherein: when said type of said audio carried by said surround sound channels is music audio, said processing said surround sound channels to generate said stereo signals comprises attenuating, by said 

 5. The method of claim 1, wherein said determining said type of audio comprises determining, by said audio processing circuitry, a scenario taking place in a game generating game audio carried in said surround sound channels.

6. The method of claim 1, wherein said determining said type of audio comprises determining, by said audio processing circuitry, a viewpoint being used in a game generating game audio carried in said surround sound channels.

7. The method of claim 1, wherein: said controlling said simulated acoustic 

8. The method of claim 7, wherein said one of said virtual surround channels is a center channel.

type of audio comprises: detecting a particular sound within said surround sound channels; and searching a data structure for a record corresponding to said particular sound.

10. A system, comprising: an audio headset comprising audio processing circuitry, wherein said audio processing circuitry is operable to: receive a plurality of rendered surround sound channels; determine a type of audio carried by said surround sound channels; and process said surround sound channels to generate stereo signals carrying one or more virtual surround channels, wherein said processing of said surround sound channels comprises control, based on said type of audio carried by said surround sound channels, of a 

11. The system of claim 10, wherein: said determination of said type of audio comprises a distinguishing between game audio, music audio, and movie audio.






12. The system of claim 11, wherein said audio processing circuitry is operable to: 
when said type of audio is game audio, automatically select a first simulated acoustic environment; 
when said type of audio is music audio, automatically select a second simulated acoustic environment; and 

when said type of audio is movie audio, automatically select a third simulated acoustic environment


13. The system of claim 11, wherein: when said type of audio carried by said surround sound channels is music audio, said processing of said surround sound channels to generate said stereo signals comprises an attenuation of side audio channels and rear audio channels of said plurality of surround sound channels.

14. The system of claim 10, wherein said determination of said type of audio comprises a determination, by said audio processing circuitry, of a scenario taking place in a game generating game audio carried in said surround sound channels


15. The system of claim 10, wherein said determination of said type of audio comprises a determination, by said audio processing circuitry, of a viewpoint being used in a game generating game audio carried in said surround sound channels.



16. The system of claim 10, wherein: said control of said simulated acoustic environment comprises selection, by said audio processing circuitry, between a first simulated acoustic environment and a second simulated acoustic environment; for said first simulated acoustic environment, said processing of said surround sound channels is such that a listener would perceive a source of one of said virtual 

17. The system of claim 16, wherein said one of said virtual surround channels is a center channel.

18. The system of claim 10, wherein said determination of said type of audio comprises: detection of a particular sound within said surround sound channels; and a search of a data structure for a record corresponding to said particular sound.

context and content of said surround sound channels; and processing, in said audio processing circuitry, said surround sound channels to generate a pair of stereo signals carrying one or more virtual surround channels, wherein said processing comprises controlling, based on said context and/or said content of said surround sound channels, a simulated acoustic environment of the virtual surround channels.  
2. The method of claim 1, wherein: said determining said context of said surround sound channels comprises determining a type of audio carried by said surround sound channels, wherein said determining said type of audio comprises distinguishing between game audio, music audio, and movie audio.  

audio carried by said surround sound channels is game audio, automatically selecting, by said audio processing circuitry, a first simulated acoustic environment; 
when said audio carried by said surround sound channels is music audio, automatically selecting, by said audio processing circuitry, a second simulated acoustic environment; and  28Attorney Docket No. 27519US04 
when said audio carried by said surround sound channels is movie audio, automatically selecting, by said audio processing circuitry, a third simulated acoustic environment.  

4. The method of claim 2, wherein: when said type of said audio carried by said surround sound channels is music audio, said processing said surround sound channels to generate said pair of stereo signals comprises 

5. The method of claim 1, wherein said determining said context of said surround sound channels comprises determining, by said audio processing circuitry, a scenario taking place in a game generating game audio carried in said surround sound channels.  

6. The method of claim 1, wherein said determining said context of said surround sound channels comprises determining, by said audio processing circuitry, a viewpoint being used in a game generating game audio carried in said surround sound channels.  

7. The method of claim 1, wherein: said controlling said simulated acoustic 

8. The method of claim 7, wherein said one of said virtual surround channels is a center channel.  

content comprises: detecting a particular sound within said surround sound channels; and searching a data structure for a record corresponding to said particular sound.  

10. A system, comprising: an audio headset comprising audio processing circuitry, wherein said audio processing circuitry is operable to: receive a plurality of surround sound channels; determine context and content of said surround sound channels; and process said surround sound channels to generate a pair of stereo signals carrying one or more virtual surround channels, wherein said processing of said surround sound channels comprises control, based on said context and/or said content of said surround sound channels, of a 

11. The system of claim 10, wherein:  30Attorney Docket No. 27519US04 said determination of said context of said surround sound channels comprises a determination of a type of audio carried by said surround sound channels, wherein said determination of said type of audio comprises a distinguishing between game audio, music audio, and movie audio.

12. The system of claim 11, wherein said audio processing circuitry is operable to: when said audio carried by said surround sound channels is game audio, automatically select a first simulated acoustic environment; 
when said audio carried by said surround sound channels is music audio, automatically select a second carried by said surround sound channels is movie audio, automatically select a third simulated acoustic environment.  

13. The system of claim 11, wherein: when said type of said audio carried by said surround sound channels is music audio, said processing of said surround sound channels to generate said pair of stereo signals comprises an attenuation of side audio channels and rear audio channels of said plurality of surround sound channels.  

14. The system of claim 10, wherein said determination of said context of said surround sound channels comprises a determination, by said audio processing circuitry, of a scenario taking place in a game generating 

15. The system of claim 10, wherein said determination of said context of said surround sound channels comprises a determination, by said audio processing circuitry, of a viewpoint being used in a game generating game audio carried in said surround sound channels.  

16. The system of claim 10, wherein: said control of said simulated acoustic environment comprises selection, by said audio processing circuitry, between a first simulated acoustic environment and a second simulated acoustic environment; for said first simulated acoustic environment, said processing of said surround sound channels is such that a listener would perceive a source of one of said virtual 

17. The system of claim 16, wherein said one of said virtual surround channels is a center channel.  

18. The system of claim 10, wherein said determination of said content comprises: detection of a particular sound within said surround sound channels; and a search of a data structure for a record corresponding to said particular sound.




5.  	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,237,672 B2  (hereafter the “672 patent”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Claims 1-18 of the instant application is broader version of the same invention in obvious wording variations of claims 1-18 of the ‘672 patent.  For example, Claim 1 of instant application recites the type of audio whereas Claim 1 of the patent recites the content of audio.  When the contents of two audios are different it can be broadly considered that the types of the two audios are different.

It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Below is a chart showing the differences (in bold) and similarities between Claims 1-18 instant application and claims 1-18 of US Patent 10,237,672.

17123755
10,237,672
a type of audio carried by said surround sound channels; and processing, in said audio processing circuitry, said surround sound channels to generate stereo signals carrying one or more virtual surround channels, wherein said processing comprises controlling, based on said type of audio carried by said surround sound channels, a simulated acoustic environment of the virtual surround channels.  


2. The method of claim 1, wherein: said determining said type of audio comprises distinguishing between game audio, music audio, and movie audio.





3. The method of claim 2, comprising: when said type of audio is game audio, automatically selecting, by said audio processing circuitry, a first simulated acoustic environment; 

when said type of audio is music audio, automatically selecting, by said audio processing circuitry, a second simulated acoustic environment; and 

when said type of audio is movie audio, automatically selecting, by said audio processing circuitry, a third simulated acoustic environment.  


4. The method of claim 2, wherein: when said type of said audio carried by 

 5. The method of claim 1, wherein said determining said type of audio comprises determining, by said audio processing circuitry, a scenario taking place in a game generating game audio carried in said surround sound channels.

6. The method of claim 1, wherein said determining said type of audio comprises determining, by said audio processing circuitry, a viewpoint being used in a game generating game audio 

7. The method of claim 1, wherein: said controlling said simulated acoustic environment comprises selecting, by said audio processing circuitry, between a first simulated acoustic environment and a second simulated acoustic environment; for said first simulated acoustic environment, said processing is such that a listener would perceive a source of one of said virtual surround channels as being closer, relative to said second simulated acoustic environment; and for said second simulated acoustic environment, said processing is such that a listener would perceive a source of one of said virtual surround channels as being farther, relative to said first simulated acoustic environment.



9. The method of claim 1, wherein said determining said type of audio comprises: detecting a particular sound within said surround sound channels; and searching a data structure for a record corresponding to said particular sound.

10. A system, comprising: an audio headset comprising audio processing circuitry, wherein said audio processing circuitry is operable to: receive a plurality of rendered surround sound channels; determine a type of audio carried by said surround sound channels; and process said surround sound channels to generate stereo signals carrying one or more virtual surround channels, wherein said type of audio carried by said surround sound channels, of a simulated acoustic environment of the virtual surround channels.

11. The system of claim 10, wherein: said determination of said type of audio comprises a distinguishing between game audio, music audio, and movie audio.






12. The system of claim 11, wherein said audio processing circuitry is operable to: 
type of audio is game audio, automatically select a first simulated acoustic environment; 

when said type of audio is music audio, automatically select a second simulated acoustic environment; and 

when said type of audio is movie audio, automatically select a third simulated acoustic environment

13. The system of claim 11, wherein: when said type of audio carried by said surround sound channels is music audio, said processing of said surround sound channels to generate said stereo signals comprises an attenuation of side audio channels and rear audio channels of said plurality of surround sound channels.

type of audio comprises a determination, by said audio processing circuitry, of a scenario taking place in a game generating game audio carried in said surround sound channels


15. The system of claim 10, wherein said determination of said type of audio comprises a determination, by said audio processing circuitry, of a viewpoint being used in a game generating game audio carried in said surround sound channels.


16. The system of claim 10, wherein: said control of said simulated acoustic environment comprises selection, by said audio processing circuitry, between a first simulated acoustic 


17. The system of claim 16, wherein said one of said virtual surround channels is a center channel.

type of audio comprises: detection of a particular sound within said surround sound channels; and a search of a data structure for a record corresponding to said particular sound.



context and content of said surround sound channels; and processing, in said audio processing circuitry, said surround sound channels to generate a pair of stereo signals carrying one or more virtual surround channels, wherein said processing comprises automatically controlling, based on said context and said content of said surround sound channels, a simulated acoustic environment of the virtual surround channels. 2. The method of claim 1, wherein: said determining said context of said surround sound channels comprises determining a type of audio carried by said surround sound channels, wherein said determining said type of audio carried by said surround sound channels is game audio, automatically selecting, by said audio processing circuitry, a first simulated acoustic environment; 
when said audio carried by said surround sound channels is music audio, automatically selecting, by said audio processing circuitry, a second simulated acoustic environment; and when said audio carried by said surround sound channels is movie audio, automatically selecting, by said audio processing circuitry, a third simulated acoustic environment. 4. The method of claim 2, wherein: when said type of said audio carried by pair of stereo signals comprises attenuating, by said audio processing circuitry, side audio channels and rear audio channels of said plurality of surround sound channels. 5. The method of claim 1, wherein said determining said context of said surround sound channels comprises determining, by said audio processing circuitry, a scenario taking place in a game generating game audio carried in said surround sound channels. 6. The method of claim 1, wherein said determining said context of said surround sound channels comprises determining, by said audio processing circuitry, a viewpoint being used in a game generating game audio carried in 
7. The method of claim 1, wherein: said controlling said simulated acoustic environment comprises selecting, by said audio processing circuitry, between a first simulated acoustic environment and a second simulated acoustic environment; for said first simulated acoustic environment, said processing is such that a listener would perceive a source of one of said virtual surround channels as being closer, relative to said second simulated acoustic environment; and for said second simulated acoustic environment, said processing is such that a listener would perceive a source of one of said virtual surround channels as being farther, relative to said first simulated acoustic environment. content comprises: detecting a particular sound within said surround sound channels; and searching a data structure for a record corresponding to said particular sound. 
10. A system, comprising: an audio headset comprising audio processing circuitry, wherein said audio processing circuitry is operable to: receive a plurality of surround sound channels; determine context and content of said surround sound channels; and process said surround sound channels to generate a pair of stereo signals carrying one or more virtual surround channels, wherein said processing of automatic control, based on said context and said content of said surround sound channels, of a simulated acoustic environment of the virtual surround channels. 11. The system of claim 10, wherein: said determination of said context of said surround sound channels comprises a determination of a type of audio carried by said surround sound channels, wherein said determination of said type of audio comprises a distinguishing between game audio, music audio, and movie audio. 12. The system of claim 11, wherein said audio processing circuitry is operable to: 
when said audio carried by said surround sound channels is game 
when said audio carried by said surround sound channels is music audio, automatically select a second simulated acoustic environment; and when said audio carried by said surround sound channels is movie audio, automatically select a third simulated acoustic environment. 
13. The system of claim 11, wherein: when said type of said audio carried by said surround sound channels is music audio, said processing of said surround sound channels to generate said pair of stereo signals comprises an attenuation of side audio channels and rear audio channels of said plurality of surround sound channels. 
context of said surround sound channels comprises a determination, by said audio processing circuitry, of a scenario taking place in a game generating game audio carried in said surround sound channels. 15. The system of claim 10, wherein said determination of said context of said surround sound channels comprises a determination, by said audio processing circuitry, of a viewpoint being used in a game generating game audio carried in said surround sound channels. 16. The system of claim 10, wherein: said control of said simulated acoustic environment comprises selection, by said audio processing circuitry, between a first simulated acoustic 
17. The system of claim 16, wherein said one of said virtual surround channels is a center channel. 
content comprises: detection of a particular sound within said surround sound channels; and a search of a data structure for a record corresponding to said particular sound. 





6.  	Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,716,958 B2   (hereafter the “958 patent”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Claims 1-18 of the instant application is broader version of the same invention in obvious wording variations of claims 1-18 of the ‘958 patent.  For example, Claim 1 of instant application recites the type of audio whereas Claim 1 of the patent recites the content of audio.  When the contents of two audios are different it can be broadly considered that the types of the two audios are different.


	Below is a chart showing the differences (in bold) and similarities between Claims 1-18 instant application and claims 1-18 of US Patent 9,716,958.


17123755
9,716,958
1. A method, comprising: in an audio headset that receives a plurality of surround sound channels: 

determining, via audio processing circuitry, a type of audio carried by said surround sound channels; and 

processing, in said audio processing circuitry, said surround sound channels to generate stereo signals carrying one or more virtual surround channels, wherein said processing comprises  type of audio carried by said surround sound channels, a simulated acoustic environment of the virtual surround channels.  


2. The method of claim 1, wherein: said determining said type of audio comprises distinguishing between game audio, music audio, and movie audio.






3. The method of claim 2, comprising: when said type of audio is game audio, automatically selecting, by said audio processing circuitry, a first simulated acoustic environment; 

when said type of audio is music audio, automatically selecting, by said audio processing circuitry, a second simulated acoustic environment; and 


when said type of audio is movie audio, automatically selecting, by said audio processing circuitry, a third simulated acoustic environment.  


4. The method of claim 2, wherein: when said type of said audio carried by said surround sound channels is music audio, said processing said surround sound channels to generate said stereo signals comprises attenuating, by said audio processing circuitry, side audio channels and rear audio channels of said plurality of surround sound channels.  

 
5. The method of claim 1, wherein said determining said type of audio comprises determining, by said audio processing circuitry, a scenario taking place in a game generating game audio carried in said surround sound channels.


6. The method of claim 1, wherein said determining said type of audio comprises determining, by said audio processing circuitry, a viewpoint being used in a game generating game audio carried in said surround sound channels.


7. The method of claim 1, wherein: said controlling said simulated acoustic environment comprises selecting, by 

8. The method of claim 7, wherein said one of said virtual surround channels is a center channel.

9. The method of claim 1, wherein said determining said type of audio 

10. A system, comprising: an audio headset comprising audio processing circuitry, wherein said audio processing circuitry is operable to: receive a plurality of rendered surround sound channels; 



determine a type of audio carried by said surround sound channels; and 

process said surround sound channels to generate stereo signals carrying one or more virtual surround channels, wherein said processing of said surround sound channels comprises type of audio carried by said surround sound channels, of a simulated acoustic environment of the virtual surround channels.

11. The system of claim 10, wherein: said determination of said type of audio comprises a distinguishing between game audio, music audio, and movie audio.






12. The system of claim 11, wherein said audio processing circuitry is operable to: 
when said type of audio is game audio, automatically select a first simulated acoustic environment; 

when said type of audio is music audio, automatically select a second simulated acoustic environment; and 


when said type of audio is movie audio, automatically select a third simulated acoustic environment


13. The system of claim 11, wherein: when said type of audio carried by said surround sound channels is music audio, said processing of said surround sound channels to generate said stereo signals comprises an attenuation of side audio channels and rear audio channels of said plurality of surround sound channels.


type of audio comprises a determination, by said audio processing circuitry, of a scenario taking place in a game generating game audio carried in said surround sound channels


15. The system of claim 10, wherein said determination of said type of audio comprises a determination, by said audio processing circuitry, of a viewpoint being used in a game generating game audio carried in said surround sound channels.


16. The system of claim 10, wherein: said control of said simulated acoustic environment comprises selection, by said audio processing circuitry, between a first simulated acoustic 


17. The system of claim 16, wherein said one of said virtual surround channels is a center channel.

type of audio comprises: detection of a particular sound within said surround sound channels; and a search of a data structure for a record corresponding to said particular sound.


in an audio headset that receives a plurality of rendered surround sound channels: 
determining, via audio processing circuitry, context and content of said rendered surround sound channels; and 
processing, in said audio processing circuitry, said rendered surround sound channels to generate a pair of stereo signals carrying one or more virtual surround channels, wherein said automatically controlling, based on said context and said content of said rendered surround sound channels, a simulated acoustic environment of the virtual surround channels. 2. The method of claim 1, wherein: said determining said context of said rendered surround sound channels comprises determining a type of audio carried by said rendered surround sound channels, wherein said determining said type of audio comprises distinguishing between game audio, music audio, and movie audio. 3. The method of claim 2, comprising: when said audio carried by said rendered surround sound channels is game audio, automatically selecting, by said audio processing circuitry, a carried by said rendered surround sound channels is music audio, automatically selecting, by said audio processing circuitry, a second simulated acoustic environment; and 
when said audio carried by said rendered surround sound channels is movie audio, automatically selecting, by said audio processing circuitry, a third simulated acoustic environment. 4. The method of claim 2, wherein: when said type of said audio carried by said rendered surround sound channels is music audio, said processing said rendered surround sound channels to generate said pair of stereo signals comprises attenuating, by said audio processing circuitry, side audio channels and rear audio channels of said plurality of context of said rendered surround sound channels comprises determining, by said audio processing circuitry, a scenario taking place in a game generating game audio carried in said rendered surround sound channels. 6. The method of claim 1, wherein said determining said context of said rendered surround sound channels comprises determining, by said audio processing circuitry, a viewpoint being used in a game generating game audio carried in said rendered surround sound channels. 7. The method of claim 1, wherein: said controlling said simulated acoustic environment comprises selecting, by content comprises: rendered surround sound channels; and searching a data structure for a record corresponding to said particular sound. 10. A system, comprising: an audio headset comprising audio processing circuitry, wherein said audio processing circuitry is operable to: 
receive a plurality of rendered surround sound channels corresponding to a plurality of surround sound channels; 
determine context and content of said rendered surround sound channels; and 
process said rendered surround sound channels to generate a pair of stereo signals carrying one or more virtual surround channels, wherein said processing of said rendered surround sound channels comprises automatic  context and said content of said rendered surround sound channels, of a simulated acoustic environment of the virtual surround channels. 11. The system of claim 10, wherein: said determination of said context of said rendered surround sound channels comprises a determination of a type of audio carried by said rendered surround sound channels, wherein said determination of said type of audio comprises a distinguishing between game audio, music audio, and movie audio. 12. The system of claim 11, wherein said audio processing circuitry is operable to: 
when said audio carried by said rendered surround sound channels is game audio, automatically select a carried by said rendered surround sound channels is music audio, automatically select a second simulated acoustic environment; and 
when said audio carried by said rendered surround sound channels is movie audio, automatically select a third simulated acoustic environment. 13. The system of claim 11, wherein: when said type of said audio carried by said rendered surround sound channels is music audio, said processing of said rendered surround sound channels to generate said pair of stereo signals comprises an attenuation of side audio channels and rear audio channels of said plurality of surround sound channels. 
context of said rendered surround sound channels comprises a determination, by said audio processing circuitry, of a scenario taking place in a game generating game audio carried in said rendered surround sound channels. 15. The system of claim 10, wherein said determination of said context of said rendered surround sound channels comprises a determination, by said audio processing circuitry, of a viewpoint being used in a game generating game audio carried in said rendered surround sound channels. 16. The system of claim 10, wherein: said control of said simulated acoustic environment comprises selection, by said audio processing circuitry, between a first simulated acoustic rendered surround sound channels is such that a listener would perceive a source of one of said virtual surround channels as being closer, relative to said second simulated acoustic environment; and for said second simulated acoustic environment, said processing of said rendered surround sound channels is such that a listener would perceive a source of one of said virtual surround channels as being farther, relative to said first simulated acoustic environment. 17. The system of claim 16, wherein said one of said virtual surround channels is a center channel. 
content comprises: detection of a particular sound within said rendered surround sound channels; and a search of a data structure for a record corresponding to said particular sound. 




Allowable Subject Matter

7.	Claims 1-18 would be allowable if overcome the ODP rejections set forth in this Office action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571). The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654